Citation Nr: 1210649	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the September 2010 Board remand order, and in various adjudications during this appeal, the overarching issue on appeal, service connection for a psychiatric disorder, has at times been listed as two issues, namely, PTSD and dysthymia.  For several reasons, the Board finds that styling the issue as one for service connection for a psychiatric disorder, which encompasses PTSD and dysthymia, is a better approach that is more consistent with the Veteran's contentions that the dysthymia is related to military and combat that caused the PTSD; the favorable Board decision in this case granting service connection for PTSD and recognizing dysthymia as a symptom to be rated with the PTSD; the Veteran's representative's characterization of the issue as a single issue of service connection for a psychiatric disorder; and the Court's case law that emphasizes recognition of the Veteran's psychiatric symptoms, however claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran's claimed stressors involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and are consistent with the places, types, and circumstances of his service in Vietnam.

4.  A VA psychiatrist confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.

5.  The Veteran's dysthymia is a symptom of the service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD, including the symptom of dysthymia, have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Psychiatric Disorder

In this case, the Veteran alleges he has PTSD or another psychiatric disorder due to several stressors that occurred when he was stationed in Vietnam during active service.  He contends that he has the symptom of depression, which, although diagnosed as dysthymia, is part of the PTSD symptomatology, that is, is also related to the military and combat experiences.  

Among the claimed stressors, the Veteran stated in a November 2005 letter that he was sent to Vietnam just before the Tet Offensive (in an August 2010 Informal Hearing Presentation, his representative correctly pointed out that the Tet Offensive, which began at the end of January 1968, actually ended just prior to the Veteran's arrival in Vietnam in October 1968).  The Veteran said one of his jobs was to run the motor pool.  He reported that officers would often take the trucks and jeeps out for personal business and would not return them.  This created particular stress for the Veteran when he needed trucks to retrieve the wounded and those killed in action (people whom the Veteran knew personally), and he was unable to help them.  

Additionally, he reported that he was assigned to the kitchen, where he contends that he was forced to charge soldiers for C-rations even though there were piles of cases of food just outside the fence.  At night, he was assigned to guard duty from 6 p.m. to 3 a.m. without any relief.  He reported that the base where he was stationed was attacked often by the Vietcong, and he felt defenseless because his weapon was kept locked up and feared for his life.

While the Veteran also stated that, shortly after the assassination of Martin Luther King, Jr., in early April 1968, there was an outbreak of racial tension in the military, that gunfire broke out, and that he witnessed wounded as he ran for cover; however, this incident is not corroborated because the Veteran did not arrive in Vietnam until October 1968.  

First, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy during active service.  His 
DD Form 214 lists his military occupational specialty (MOS) as a vehicle mechanic, and states that he had just over one year of foreign and/or sea service.  His DA Form 20 clarifies that he had service in Vietnam from October 1968 to November 1969.  His Record of Assignments shows that, while in Vietnam, he was assigned to the 244th Aviation Company of the 307th Combat Aviation Battalion.  He received the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  These awards indicate that he was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  In addition, there is no other indication that the Veteran engaged in combat, nor does he allege direct combat with the enemy.  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran was diagnosed with PTSD by a VA staff psychiatrist in November 2011.  The psychiatrist had treated the Veteran for his mental health disorders before, conducted a thorough mental health evaluation, and assessed an Axis I diagnosis of PTSD after determining that all the DSM-IV criteria for a PTSD diagnosis had been met.  

The Board acknowledges that a different VA psychologist conducted a Compensation and Pension examination in December 2010, and determined that the Veteran did not meet the criteria for a PTSD diagnosis.  Specifically, the VA examiner determined that the Veteran did not meet Criterion C of the DSM-IV criteria for a PTSD diagnosis in that he did not show at least three different modes of persistent avoidance.  While the Veteran avoided conversations dealing with the incidents and avoided places and situations that would trigger memories of the incidents, the examiner opined that his other avoidant behaviors existed prior to his military experience or may be attributable to his dysthymic diagnosis.  

Both the December 2010 VA examiner and November 2011 VA psychiatrist's reports are thorough and detailed.  As the evidence is at least in equipoise as to whether the Veteran meets the criteria for a PTSD diagnosis, the Board will apply the benefit of the doubt in favor of the Veteran in finding that he does have a PTSD diagnosis in accordance with the DSM-IV criteria.   

The second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed stressors occurred.  First, the claimed stressors involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy.  The claimed in-service stressors are consistent with the places, types, and circumstances of his service in Vietnam.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, aside from the obvious discrepancies regarding the dates the stressors occurred, the Veteran is credible, as his various accounts of his stressors have been consistent throughout the course of this appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the claimed stressors occurred.

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Under the new 38 C.F.R. § 3.304(f), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  Here, as discussed above, the Veteran was diagnosed with PTSD by a VA psychiatrist in November 2011, and the doctor based his diagnosis on the Veteran's claimed in-service stressors.  The psychiatrist specifically found that the DSM-IV criteria had been met based on the Veteran's military stressors, and provided examples of how the stressors and his response to them met each criterion.  For example, the VA psychiatrist assessed that the Veteran's claimed stressors involved feelings of fear and helplessness, and that he avoided stimuli associated with the trauma, such as thoughts and conversations that would remind him of being killed.  Moreover, the VA examiner indicated that the Veteran had markedly diminished interest in activities and feelings of detachment from others, had difficulty concentrating, and had difficulty staying asleep.  Thus, the evidence demonstrates that a VA psychiatrist determined that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the stressors.

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
   
The Board also finds that the evidence is at least in equipoise on the question of whether the Veteran's dysthymia is a symptom of the service-connected PTSD. 
The Board finds that the weight of the evidence demonstrates that the Veteran does not have a separately diagnosed disability of dysthymia; rather, his now service-connected PTSD is manifested by multiple symptoms, including dysthymia, that have not been differentiated from the PTSD.  In this case, the symptoms upon which the Veteran's dysthymia and PTSD diagnoses have been made are identical, and there is no means of differentiating the two diagnoses, as dysthymia appears to be a symptom of his PTSD.  The Court has held that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A VA treatment note from December 2003 indicates the Veteran reported symptoms of nightmares and flashbacks, anger, stress, and depression.  In October 2004, a VA staff psychiatrist assessed "rule out" major depressive disorder and "rule out" PTSD on Axis I of the DSM-IV diagnosis chart.  The October 2004 treatment note indicates that these diagnoses were primarily based on the Veteran's claimed military stressors and current symptoms of nightmares and flashbacks related to his military experiences.  It was recommended that the Veteran attend a PTSD group for veterans with combat-related PTSD at the VAMC, which the Veteran did in 2004 and 2005.  In April 2005, the Veteran's treating VA psychologist wrote that the Veteran met the criteria for a depressive episode, clarifying that he was fixated on perceived injustices from his tenure in Vietnam and reported ongoing symptoms related to his military experiences.  The diagnoses were recurrent major depressive disorder and "rule out" PTSD.  

The Veteran apparently quit attending therapy for a period of time, but returned to VA in September 2006 with complaints of depressive symptoms, which he said he had experienced since his return from Vietnam.  The psychologist assessed dysthymia, noting that the Veteran had been denied service connection for PTSD based on failure to meet Criterion A for a PTSD diagnosis.  The treatment note suggests that the Veteran remained fixated on his Vietnam experiences.  As of July 2007, VA treatment records continued to reflect a diagnosis of dysthymia.  

In sum, despite some evidence of a diagnosis of dysthymia and depressive disorder, described above, the diagnoses were always made in the context of discussion of the Veteran's military stressors upon which the diagnosis of PTSD was made, and symptoms related to those stressors.  Discussion of non-military-related stressors was always brief and was not the focus of the evaluations leading to a diagnosis of dysthymia.  Indeed, the Veteran himself related his depressive symptoms back to Vietnam.  Moreover, the Veteran's treating VA psychiatrist, who conducted a full mental health evaluation in November 2011, based his diagnosis of dysthymic disorder primarily on the Veteran's symptoms relating to his military stressors.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current disability of dysthymia.  Rather, his dysthymic disorder is a symptom of the now service-connected PTSD.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here (where the evidence demonstrates that symptoms of dysthymia are a component of PTSD), that holding would not apply.  

Resolving reasonable doubt on this question, the Board finds that the symptom of depression (dysthymia) is a symptom of the service-connected PTSD; therefore, based on the competent evidence, while a separate grant of service connection for a mental disorder other than PTSD, to include dysthymia, is not warranted because it is not a separate disability, the symptom of depression is being fully recognized and will be rated as a component of the service-connected PTSD.  The rating schedule for mental health disorders specifically contemplates depressive symptoms and dysthymia when rating PTSD.  Evaluations for PTSD are assigned pursuant to Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).  The rating criteria under this general formula for rating mental disorders specifically include "depressed mood."  The Veteran's symptoms of dysthymia will be fully recognized when initially rated as a symptom of the service-connected PTSD.  For this reason, there remains no further question to decide regarding service connection for the claimed mental disorder to include dysthymia, which is actually a symptom of dysthymia that is associated with PTSD.  The Veteran's dysthymia is specifically contemplated by the rating criteria for the service-connected PTSD.  See 38 C.F.R. § 4.14 (evaluation of the same manifestation under different diagnoses are to be avoided).  

As the Veteran's dysthymia is a symptom of PTSD and not a separately diagnosed disability, service connection for a mental disorder to include dysthymia, as a separate disability (other than dysthymia as a symptom of PTSD) is not warranted.  For these reasons, service connection for a mental disorder to include dysthymia must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a separate disability claimed as dysthymia, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD, including the symptom of dysthymia, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


